JUSTICE BOATRIGHT,
dissenting.
¶15 An ordinary person can describe a stain, even a blood stain. Any person who has painted knows the difference between a stain that comes from touching wet paint and a stain that comes from paint that sprayed off a brush or roller. Hence, I disagree with the *892majority’s determination that “an ordinary citizen, without nineteen years of experience investigating thousands of cases involving blood,” could not distinguish transfer from spatter. Maj. op. ¶ 9. Furthermore, the majority’s conclusion that the detective gave an expert opinion in this circumstance puts trial court judges in an untenable position because the alleged opinion comprised separate statements offered over the course of direct, cross, and redirect examination. Expecting a trial court to cobble together brief testimonial statements given at different times to determine whether a witness offered a single expert opinion is unrealistic. Therefore, I respectfully dissent.
¶16 To begin, I agree that the majority applies the correct test as we articulated it in Venalonzo v. People, 2017 CO 9, 388 P.3d 868. “[I]n determining whether testimony is lay testimony under CRE 701 or expert testimony under CRE 702, the trial court must look to the basis for the opinion.” Venalonzo, ¶ 23. “[Tjestimony that could be expected to be based on an ordinary person’s experiences or knowledge” is lay testimony admissible under CRE 701. Id. Conversely, “testimony that could not be offered without specialized experiences, knowledge, or training” is expert testimony admissible under CRE 702. Id. While the majority applies the proper test, I disagree with its conclusion.
¶17 To accurately determine whether the testimony in this ease is lay or expert, it is important to look at the witness’s specific testimony. The majority indicates that “the police detective opined that the blood on the victim’s hat was the result of physical contact and that the bloodied area ‘could be’ roughly the area of a fist.” Maj. op. ¶ 9. While he did testify to those observations, he did not do so in a single statement. Rather, the detective gave separate statements sharing discrete observations at different points in his testimony. On direct examination, the detective defined the terms transfer and spatter and said that the hat stain looked like transfer and the coat stains, spatter:
[Prosecutor:] Detective ... does that blood on the hat look like it was cast off or transfer?
[Detective:] Transfer.
[Prosecutor:] And what does that mean in your training or experience?
[Detective:] Again, it’s something that has blood on it and is touching, in this Exhibit number 8, the hat, and leaving what appears to be blood from one item and leaving that blood on the hat.
[Prosecutor:] And with respect to the other exhibit that I handed you, if you could identify that by the number that deals with the coat.
[Detective:] It’s exhibit number six.
[Prosecutor:] Detective, on that in your training and experience does that look like it’s blood from transfer or cast off?
[Detective:] It would be a spatter or cast off droplet type of blood.
[Prosecutor:] And what’s that typically consistent with in your training and experience?
[Detective:] It could be from anything. Like I said, a hand waiving [sic] and spraying the blood. It could be something bloody with a sudden stop. The blood will, of course, continue and land somewhere.
On cross-examination, defense counsel first raised the issue of the size of the hat stain by asking about it in relation to the size of a dollar bill, and the detective indicated it was a little smaller than that. Then, on redirect, the prosecutor asked about the size of the hat stain in relation to a fist:
[Prosecutor:] Detective ... observing the area that was discussed by counsel on the hat, is that roughly the area of a fist perhaps?
[Detective:] It could be.
Following this exchange, defense counsel objected. The court overruled the objection, reasoning that the defense had opened the door to the testimony on cross-examination.
¶18 In my view, the ordinary person could make these same observations. The detective described the stains and later said the hat stain could be the size of a fist. Any person who has ever painted a wall has the experience necessary to describe these types of stains. Simply put, an ordinary person knows the difference between a stain that comes from touching a wall that has wet paint and a *893stain that comes from spray off of a brush or roller. Those stains are distinct from one another — one is a smudge, and the other is droplets. In fact, in this very trial an ordinary person identified the coat stain as spatter after viewing the photographs of the stains. Defense counsel on cross-examination of the victim, a lay person, asked whether the drops of blood on the sleeves of her jacket came from “splatter [sic] ... where [the defendant’s] hand was bleeding,” and the victim responded that they did.1 The fact that the victim, without any training or specialized experience in blood pattern analysis, was able to understand the question and identify that the stain on her coat was the result of cast-off droplets rather than a transfer from direct contact with the source of the blood, demonstrates that no specialized training or experience is necessary to accurately describe a stain in this manner. Further, the fact that defense counsel even asked the victim the question indicates that she expected the lay witness to be able to answer it.
¶19 To support its conclusion that the testimony requires specialized training or experience, the majority points to the detective’s use of jargon in his testimony. The majority reasons that because the detective’s testimony used “technical terms,” it was expert testimony because an ordinary person would not be expected to know the meanings of or differences among the terms used. Maj. op. ¶ 10. For the sake of argument, I agree that the ordinary person could not be expected to know the meanings of the terms “buccal swab,” “cast-off,” or “spatter” within the context of forensic analysis. But as we held in Venalonzo, the use of technical terminology is not dispositive. Venalonzo, ¶ 27 (“As for the distinction between leading and non-leading questions, the terms themselves may not be familiar to a lay person, but the concepts certainly are.”). Rather, it is the substance of the testimony that matters, and whether an ordinary person could be expected to have experiences, knowledge, or training sufficient to form the basis for it. Jargon aside, the ordinary person could be expected to have experiences or knowledge sufficient to form the basis for the transfer-versus-spatter testimony and the testimony regarding the size of a stain in relation to a dollar bill or a fist.2
¶20 To be sure, the detective’s' description of his years of experience conducting thousands of investigations made it more difficult for the trial court to determine whether his testimony violated CRE 701, but defense counsel was free to make a relevance objection to testimony that exceeded the necessary foundation. And while framing questions in terms of the witness’s “training and experience” makes it more likely that the testimony is expert testimony, the essential inquiry remains whether the testimony given could be expected to be based on an ordinary person’s experiences or knowledge. Venalonzo, ¶ 23.
¶21 Equally troubling, the majority cobbles together the detective’s responses to a series of questions asked at different times and characterizes the compilation of his answers as a single expert opinion. In my view, this approach creates an unrealistic expectation for trial court judges. Trial courts cannot analyze a transcript to determine whether statements given during various parts of testimony constitute an expert opinion in their combined effect. Because testimony like this often proceeds very quickly, it would not be feasible for the trial court to anticipate and ultimately conclude that a compilation of disjointed testimonial statements qualified as an expert opinion under CRE 702. Under these circumstances, I would conclude that the trial court did not abuse its discretion when it admitted the detective’s testimony that one stain was caused by transfer, the second stain was caused by spatter, and the size of the transfer stain “could be” the size of a fist.
¶22 The defendant apparently recognized that the detective’s responses as he offered them could constitute lay testimony, because in his briefing he overstated the nature of the detective’s testimony. He repeatedly asserted *894that the detective “offer[ed] his opinion that Mr. Ramos’s blood transferred to [the victim’s] hat as a result of a punch to the head.” If the detective had offered such an opinion, then I would agree that he had offered expert testimony. A lay person would not have the knowledge to opine about the specific cause of a stain. But that is not what the detective said. The detective testified only that the blood stains in question were spatter or transfer and then described the size of the stain on the victim’s hat.
¶23 For the foregoing reasons, I would conclude that the trial court did not abuse its discretion in allowing the detective’s testimony as lay opinion. I believe the majority erred in its application of the Venalonzo test to the facts of this case. Hence, I respectfully dissent.

. The fact that defense counsel used the word "splatter” instead of the technical term "spatter’.’ is irrelevant. See infra ¶ 5.


. I fail to see how the portion of the detective’s testimony about obtaining a DNA sample (i.e., buccal swab) from Ramos is relevant to the narrow issue of blood stain descriptions we address ' here.